NAPTON, J.
This was an action of detinue, instituted by the public administrator of Jefferson county, who was directed by the Probate Court of that county to take charge of the estate of John Keeton, unadministered. The object of the suit was to recover a slave named Calvin, formerly the property of John Keeton, deceased, but about the year 1844 or 1845 sold by William Keeton, administrator of John Keeton, to the defendant, Casey.
The plaintiff, to sustain his action, produced his letters of administration and the order of the County Court of Jefferson county and the letters of W. Keeton upon John Keeton’s estate, and the inventory of said estate, in which the slave in controversy was included, he also proved the present possession of the defendant, the former possession of John Keeton, and the value of the slave.
The defendant relied upon the record of the proceedings of a Probate Court in Tennessee termed a court of pleas and quarter sessions. This record showed, that Wm. Keeton had taken out letters of administration in Tennessee, upon the estate of John Keeton, that he had inventoried, as part of this estate, some twenty slaves, brought from Missouri, and among them the slave in controversy, that an order of this Probate Court was made for the sale of these slaves, that they were sold, and that their sales were reported to this court, who approved of them, and finally had a final settlement with said Keeton.
Receipts were also produced on the part of the defendant from several, perhaps all, of the heirs of John Keeton to the administrator, Wm. Keeton, for their respective shares in that estete, and proof was given touching their formal execution. In the depositions taken for this latter purpose, an attempt W'as made on the cross-examination of the witnesses, to establish fraudulent conduct on the part of Wm. Keeton in this whole transaction. This proof was not admitted.
The defendant also proved that sometime in 1830, or 1831, Wm. Keeton, who had removed those 20 slaves from Missouri as part of the estate of John Keeton in 1827 or 1828, brought back to this State several of them, and among them the slave Calvin, thus he from this time treated them as his own, and finally sold Calvin to the defendant for about $500.
A good deal of testimony, in the shape of depositions, was offered by the plaintiff, to establish fraud on the part of W. Keeton in the management of the estate of John Keeton. This testimony was excluded.
The plaintiff also produced a record of the proceedings in the case of Lackey and others, heirs of John Keeton against Wm. Keeton, Elizabeth Keeton and Bradford and Campbell, securities upon the Tennessee bond of W. Keeton. This was an appeal from the chancery court of Franklin county, Tennessee, to the Supreme Court of that State. A bill had been filed against W. Keeton (who, however, was never served), against the widow of John Keeton, and Bradford and Campbell, securities of W. Keeton, to account for the estate of John Keeton, alleged to have been fraudulently mismanaged by said Wm. Kee-ton. A decree in favor of the complainants was made by the Chancellor, but the Supreme Court reversed the decree, so far as the slaves received from Missouri were concerned, holding that the securities of W. Keeton, in Tennessee, were not responsible for those slaves, as they were originally reported to the Probate Court of Missouri, as part of John Keeton’s *247estate there, and there administered npon. This record was excluded, and the plaintiff took a non-suit.
We are unable to perceive any principle of law upon which this suit can be maintained, assuming that the facts have been fully presented. The defendant is a bona fide purchaser of the slave from Wm. Keeton, for a valuable consideration, and without notice of any fraud. All the proof, therefore, designed to establish fraud on the part of Win. Keeton, in his administration of the estate of John Keeton, is entirely irrelevant — such proof cannot affect the defendant’s title.
Moreover, the record of the Probate Court of Tennessee shows a regular administration of this estate, an inventory of this very slave, and an order for his sale by that court; an actual sale, and a subsequent ratification of it by the court upon a final settlement of the estate. There seems to be no question of the jurisdiction of the court of pleas and quarter sessions over this matter, and it certainly cannot affect the rights of the defendant, that errors were committed by the court, or frauds committed by the administrator. If the court committed errors, there was a tribunal to revise and correct them ; if the administrator committed frauds, he and his securities were responsible. But to attempt to follow this property in the hands of a bona fide purchaser, not even a purchaser directly at the sale of the estate, but secondarily from the individual who had purchased at these sales, is not sanctioned by any legal rules in accordance with the principles of equity.
We scarcely think it material, whether the record of the decision of the Supreme Court of Tennessee, in the case of Lackey and others v. Bradford and Campbell, had been read or not. That decision certainly has no binding force in our courts. The parties are not the same as those now before this court, and the decision itself is merely upon a question of law, only collaterally involved in this case : undoubtedly, it is an authority to which, as far as it is supported by reason and good sense and established principles, the courts here may refer. But it is no more than the decision of any other respectable tribunal upon the same question. I cannot pass by this decision, however, without indicating my entire dissent from the principles decided, if I have rightly apprehended them, as these principles seem to be the basis of several suits brought by the heirs of John Keeton in this State, two of which are now before us, and several others depending below, I think it not improper to intimate the views of this court here.
The Supreme Court of Tennessee in this case of Lackey and others v. Campbell and Bradford, refused to hold the securities in the bond given in that State by W. Keeton responsible for property received originally by Wm. Keeton, whilst administrator here but subsequently withdrawn by him from the jurisdiction of the Probate Court in this State, by the assent of that court, and reported to the Probate Court of Tennessee and there administered. After a learned disquisition upon the subject of domical and independent, primary and ancillary administrations, the court come to the conclusion that the Missouri administration was an independent one, and seems to place the irresponsibility of the Tennessee securities upon principles of international comity : They further declare that the securities in Tennessee ought not to be held responsible for this property administered upon. in Missouri, because although passed over to the Tennessee administrator, it is not to be presumed that the securities ever contemplated a liability for a large amount of property, not within the jurisdiction of that State, and properly belonging to the primary or independent administration in Missouri. The question of domical and primary and ancillary administration I shall not examine, nor-shall I undertake to question the propriety of the decision, so far as the Tennessee securities are concerned. This may be the law in Tennessee ; we do not understand it to be the law here. A bond under our statute requires the administrator faithfully to administer the estate of the deceased, account for, pay and deliver all money and property of said estate and perform all other things touching said administration required by law. It is not necessary that all the property of the deceased should be included in the first inventory, and of course he is only responsible for such property as actually comes into his possession. But our law- provides for different inven-*248torios, it contemplates the possibility of portions of the estate scattered in different counties or States ; and when this property does come into the hands of the administrator here; when he does report its reception to Probate Court, from whatever quarter of the globe it is received, it forms a part of the assets of that estate, and as such the administrator and his securities are responsible for its faithful administration. It is not material to this question, whether the administration be primary or ancillary; that is a question which becomes important in determining what disposition the court having jurisdiction will order of an estate, it is a question in which creditors may be interested, it is not perceived what bearing it has upon the responsibility of securities. Bo doubt, in the event of a large or unexpected accession to an estate from a foreign administration, the Probate Court may think it prudent to require additional security — or the securities themselves may require additional co-seeurities. All these steps are contemplated by our statute and provided for, both to secure the heirs and to protect the securities themselves.
As we have before observed, the Supreme Court of Tennessee have declared the securities of an administrator there not responsible for property administered on in another State, and subsequently passed over to the administration there. This is the law in Tennessee and with this we have nothing to do. It is sufficient that the courts of that State have so decided it, but when the court of that Slate further intimates, that the responsibility for such maladministration rests upon the securities here, that is another question to bo determined by the courts of this State, when it arises.
The record of this case to the Supremo Court of Tennessee is then entitled to no weight here in this case. It was properly-excluded by the court. Even the decision in Tennessee did not pretend that purchasers of this property, sold under the orders of their Probate Court, and fraudulently, it maybe, were responsible to the heirs or an adminstrator do bonis non.(a) Judgment affirmed.

(a) Overfield v. Bullitt, 1 Mo. R. 749. See Keeton v. Spradling, ante, 281; Keeton v. Keeton, 20 Mo. R. 520.